Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 1 of 13 PageID #: 49
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 2 of 13 PageID #: 50
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 3 of 13 PageID #: 51
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 4 of 13 PageID #: 52
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 5 of 13 PageID #: 53
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 6 of 13 PageID #: 54
Case
 Case6:19-cv-00494-JCB
      6:19-cv-00494-JCB Document
                         Document1-1 Filed10/24/19
                                  9 Filed  10/24/19 Page
                                                     Page78ofof13
                                                                20PageID
                                                                   PageID#:#: 55
                                                                               12
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 8 of 13 PageID #: 56
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 9 of 13 PageID #: 57
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 10 of 13 PageID #: 58
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 11 of 13 PageID #: 59
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 12 of 13 PageID #: 60
Case 6:19-cv-00494-JCB Document 9 Filed 10/24/19 Page 13 of 13 PageID #: 61
